Citation Nr: 1015142	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
mood disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
August 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part granted service 
connection for a mood disorder with a noncompensable rating 
assigned, effective June 27, 2005.  

Jurisdiction in this case has been transferred to the Boston, 
Massachusetts, RO.  

A December 2006 rating decision increased the initial rating 
for mood disorder to 10 percent, effective June 27, 2005.  A 
Veteran is generally presumed to be seeking the maximum 
benefit allowed by law, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a 
higher initial rating for a mood disorder remains before the 
Board.  

In November 2009, the Board remanded the Veteran's claim for 
additional development.  As that development is now complete, 
the case has been returned for further appellate action.  

The issue of entitlement to service connection for bilateral 
hearing loss been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.



FINDING OF FACT

The Veteran's mood disorder is manifested by occupational and 
social impairment that most nearly approximates reduced 
reliability and productivity without deficiencies in most of 
the areas of work, school, family, judgment and thinking.



CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for 
a mood disorder have been met.  38 U.S.C.A. § 1155 (West  
2002); 38 C.F.R. §§ 4.1-4.14, 4.16(c), 4.125-4.132,  
Diagnostic Code 9435 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided VA mental health examinations in 
November 2005 and January 2010.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130 (2009).

A rating of 30 percent is warranted for a psychiatric 
disability if there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 
(2002).  

On the other hand, if the evidence shows that the veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 
at 443.  

The Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran received two VA mental health examinations, one 
in October 2005 and the other in January 2010.  In both 
examinations, he endorsed symptoms of sleep disturbance, with 
difficulty staying asleep, anxiety, and depression, mainly 
related to his service-connected prostate cancer and related 
complications.  He described his symptoms as intermittent 
during both examinations and stated that he had not and was 
not receiving psychological treatment.  

The October 2005 VA examiner found that the Veteran was 
masking symptoms of depressed mood intermittently, but 
otherwise found that he did not have any difficulty 
functioning independently or communicating.  Mood disorder 
with depressive features was diagnosed and a GAF score of 65 
to 70 was assigned.  

The January 2010 VA examiner found the Veteran's mood to be 
anxious but cooperative.  There was no evidence of panic 
attacks, disorientation to time or place, delusions, 
hallucinations, or homicidal or suicidal ideations.  The 
Veteran's judgment, insight, and thought content were in tact 
or unremarkable.  He reported sleep disturbance and that 
issues related to prostate cancer and its treatment had led 
to anxiety and depressive symptoms.  He stated that these 
symptoms interfered intermittently with his ability to work 
one to two times per month and that he was working part-time 
for his son.  He had missed a week of work in the past year, 
some of this for medical appointments, and some because he 
did not feel like going in.

The examiner noted that the Veterans symptoms of depression 
and anxiety were at about the same level as they were during 
the November 2005 VA examination.  Mood disorder due to 
prostate cancer and pelvic injury was diagnosed and a GAF 
score of 65 was assigned.  

The examiner stated that the psychiatric symptomatology 
indicated that the disability did not cause deficiencies in 
most of the areas of work, school, family relations, 
judgment, thinking or mood (the criteria for a 70 percent 
rating) but did resulted in reduced reliability and 
productivity (the criteria for a 50 percent rating) and that, 
"while not disastrous", the symptoms had a notable impact 
and would likely "be an issue" if he were working for 
someone other than a family member.  

In December 2006 and August 2007 statements made in support 
of his claim, the Veteran reported weekly symptoms of chronic 
sleep disturbance, anxiety, and mild memory loss.  

As noted above, the Veteran has reported symptoms of 
depression, anxiety, and mild memory loss which have impacted 
his ability to work.  He currently works only part-time and 
is unable to work one to two days per month as a result of 
his psychiatric disability.  

Although examiners have assigned GAF scores indicative of 
mild symptoms, one examiner found that the Veteran was 
masking his symptoms, and the other found that the Veteran's 
disability essentially met the criteria for a 50 percent 
rating.  Given the Veteran's employment history and reports 
of some symptoms listed in the criteria for a 50 percent 
rating, the evidence favors a conclusion that the disability 
most nearly approximates the criteria for a 50 percent 
rating.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

While the Veteran's examination reports found that there was 
reduced reliability and productivity at work with depressed, 
anxious mood, the evidence does not show deficiencies in 
judgment, thinking, or social relationships.  Both VA 
examiners stated that his judgment was adequate and there was 
no evidence of impairment in thought processes.  The Veteran 
has not reported nor have the examiners noted that his 
psychiatric symptoms have any impact on his social 
relationships.  In sum, the weight of the evidence is against 
a finding that there are deficiencies in most of the areas 
needed for a 70 percent rating.  As the weigh of the evidence 
is against a rating higher than 70 percent, reasonable doubt 
does not arise as to this question.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's mood disorder is 
manifested by symptoms such as anxiety, depression, sleep 
disturbance, and mild memory loss.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is, 
therefore, not warranted.

Total Rating

The Court has held that a total disability rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).  

The Veteran has not reported that he is unemployed or that 
service connected disabilities cause him to be unemployable.  
There is no other evidence to that effect in the claims 
folder.  In fact, at the time of the last VA examination in 
January 2010, the Veteran was employed with his son's company 
and the examiner specifically found that there was not total 
occupational impairment.  Accordingly, further consideration 
of entitlement to TDIU is not required.


ORDER

An initial rating of 50 percent for service-connected mood 
disorder is granted, effective June 27, 2005.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


